ORFINGER, M., Senior Judge.
L.D.H. appeals a delinquency adjudication and order of commitment, after a plea of no contest in one case and a trial in another. L.D.H. was not represented by counsel in either case and nothing in the record reflects a waiver of counsel or a thorough inquiry into appellant’s desire to waive counsel. The trial court asked if appellant was represented by counsel, and his parents responded that they had filed financial affidavits but the court had determined that they did not qualify for the Public Defender.1 Nothing further appears in the record to indicate a waiver, contrary to Florida Rule of Juvenile Procedure 8.165. Reversal is thus required. See N.R.L. v. State, 684 So.2d 299 (Fla. 5th DCA 1996); In the Interest of D.L.A., 667 So.2d 330 (Fla. 1st DCA 1995).
REVERSED.
PETERSON and ANTOON, JJ., concur.

. This seems strange in view of the fact that the Public Defender was appointed for purposes of appeal, yet nothing in the record indicates a change in the parents’ financial circumstances.